Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
                                                           Nov 20 2013, 10:12 am
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:
PAUL J. PODLEJSKI                                 GREGORY F. ZOELLER
Anderson, Indiana                                 Attorney General of Indiana

                                                  MICHAEL GENE WORDEN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

CARLOWE WILSON,                                   )
                                                  )
       Appellant-Defendant,                       )
                                                  )
           vs.                                    )        No. 48A02-1304-CR-440
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )

                     APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable David A. Happe, Judge
                             Cause No. 48C04-1202-FC-296


                                       November 20, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Carlowe Wilson (“Wilson”) pleaded guilty in Madison Circuit Court to one count

of Class D felony non-support of a dependent child. He was sentenced to a term of three

years, with two years executed in the Department of Correction and one year served in

community corrections. Wilson appeals and argues that his sentence is inappropriate in

light of the nature of his offenses and the character of the offender.

       We affirm.

                              Facts and Procedural History

       Wilson, who lives in Plainfield, Illinois, has fathered four children with three

different mothers. His children range in age from fifteen years old to twenty-five years

old. At least one child, A.W., resides in Indiana. At one time, Wilson was employed as a

foreman for a business that cleaned semi-trucks. Prior to that job, he was self-employed.

However, he has not been gainfully employed since 2009.

       On February 15, 1994, the Madison Superior Court entered a paternity order

requiring Wilson to pay twenty-five dollars per week for A.W., one of his four children,

an amount that was apparently never increased. During 2011 and 2012 alone, Wilson

paid approximately $2,000 in support for A.W, or at least $600 less than the aggregate of

the rate of twenty-five dollars per week. Prior to that, Wilson paid support only sporadic,

small amounts for the support of A.W. On December 31, 2012, Wilson owed at least

$7,702.75 in child support for A.W alone. In total, Wilson has amassed more than

$43,000 in child support arrearages for all of his four children.




                                              2
       On February 15, 2012, the State charged Wilson with Class C felony non-support

of a dependent child, a crime involving an arrearage of at least fifteen thousand dollars.

On February 11, 2013, Wilson appeared before the trial court and pleaded guilty in an

open plea to the lesser-included offense of Class D felony non-support of a dependent

child, a crime involving an arrearage of less than fifteen thousand dollars.

       A sentencing hearing was held on April 8, 2013. The trial court considered

Wilson’s guilty plea and his acceptance of responsibility for the child support arrearage

as mitigating circumstances. The court found Wilson’s “extensive criminal history” as a

“substantial aggravating factor.” Tr. p. 62. The court concluded that the aggravating

circumstances outweighed the mitigating circumstances and ordered Wilson to serve a

term of three years, with two years executed in the Indiana Department of Correction and

one year served in community corrections. Wilson now appeals.

                                 Discussion and Decision

       Wilson argues that his sentence is inappropriate under Indiana Appellate Rule

7(B), which provides: “[t]he Court may revise a sentence authorized by statute if, after

due consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.”

       In Anglemyer v. State, our supreme court explained:

       It is on this basis alone that a criminal defendant may now challenge his or
       her sentence where the trial court has entered a sentencing statement that
       includes a reasonably detailed recitation of its reasons for imposing a
       particular sentence that is supported by the record, and the reasons are not
       improper as a matter of law, but has imposed a sentence with which the
       defendant takes issue.


                                              3
868 N.E.2d 482, 494 (Ind. 2007). “[A] defendant must persuade the appellate court that

his or her sentence has met the inappropriateness standard of review.” Id.

       Wilson’s Class D felony conviction subjects him to a sentence in the range of six

months to three years, with the advisory sentence being one and one-half years. Ind.

Code § 35-50-2-7. Wilson was sentenced to two years executed and one year served in

community corrections. He argues that his sentence is inappropriate because the trial

court should have considered the fact that Wilson is the primary caregiver for his father,

who suffers from multiple sclerosis, that Wilson has plans to resume employment, and

that Wilson was not first placed on in-home detention or in community corrections to

allow him to satisfy his responsibilities to his children. Wilson seeks yet another chance

to provide for his children, emphasizing that he “has changed and does not believe

himself to be the same person he used to be” and that he was “trying his best to take care

of these things.” Appellant’s Br. at 9.

       We are not persuaded.        For nearly two decades, Wilson has shirked his

responsibility to provide for the children he has fathered. He presently owes more than

$43,000 in child support to the three mothers of his four children.          He has been

accumulating these child support arrearages for the past eighteen years at least and,

during that time, has rarely paid child support for A.W. The length of time of non-

payment and the enormous amount of child support arrearage accumulated by Wilson

makes the nature of his offense particularly reprehensible.       Simply said, Wilson’s

fatherhood was a choice, and one’s choices in life carry consequences. Fatherhood

brings great responsibility along with its great joy and reward. However, Wilson chose to

                                            4
avoid his responsibilities as a father and that choice carries the consequences imposed by

our criminal justice system.

       Wilson’s character provides further support for the trial court’s sentencing

decision. Wilson has an extensive criminal history that began when he was a juvenile.

At the time the instant charges were filed, he had been convicted of carrying a handgun

without a license, aggravated battery, burglary, aggravated false impersonation, and theft,

and he had previously violated the term of his probation for his burglary conviction.

Wilson’s history of failing to comply with the law and with his child support obligations

does not convince us that his character warrants a reduction in his sentence.

       Wilson has had many opportunities to avoid the sentence handed down by the trial

court but chose instead to ignore his responsibility to his children. He has not been

gainfully employed since 2009 and, even during the pendency of this action, failed to

make support payments or find employment. As the trial court aptly noted at Wilson’s

sentencing hearing,

       [Felony nonsupport cases] are not collection cases. We’re not here to try
       and get you to pay, we’re here to determine what level of responsibility you
       should have for not having paid [in] the past when you were able to do that.
       So the idea that now we’re really serious, now we just want you to pay,
       that’s not what this is about and I think you’ve fundamentally
       misunderstood that. You brought children into the world, four of them. As
       a parent, your chief moral and legal responsibility is to provide for your
       children, and you didn’t do that. You sat back and did other things.
       You’ve got a history of gun, battery, burglary charges. And you chose to
       live that lifestyle instead of supporting your children and that has
       consequences.

Tr. pp. 60-61.



                                             5
                                       Conclusion

       For all of these reasons, we conclude that Wilson has not sustained his burden of

establishing that his three-year sentence is inappropriate in light of the nature of the

offense and the character of the offender.

       Affirmed.

NAJAM, J., and BROWN, J., concur.




                                             6